DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-31) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-) of U.S. Patent No. 11,200,659 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
It is clear that all the elements of the application claims (1, 14, 22, 29) are to be found in patent claims (1, 16, 27, 37) (as the application claim (1, 14, 22, 29) fully encompasses patent claim (1, 16, 27, 37)).  The difference between the application claim (1, 14, 22, 29) and the patent claim (1, 16, 27, 37) lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim (1, 16, 27, 37) of the patent is in effect a “species” of the “generic” invention of the application claim (1, 14, 22, 29).  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim (1, 14, 22, 29) is anticipated by claim (1, 16, 27, 37) of the patent, it is not patentably distinct from claim (1, 16, 27, 37) of the patent. Furthermore, claims (2-13, 15-21, 23-28, 30-31) have been analyzed and rejected w/r to claims (2-8, 10-15, 17-20, 23-26, 28-31, 33-34, 38-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) (1-5, 7-16, 18-31) are rejected under 35 U.S.C. 103 as being unpatentable over Shaubi et al. (hereinafter Shaubi)(US Publication 2019/0257767 A1)
Re claim 1, Shaubi discloses a device (See fig. 1), comprising: image generation circuitry, which, in operation, generates a digital image representation of a wafer defect map (WDM) (See fig. 1: 105 & ¶ 27 defect-related information using images obtained during specimen fabrication (referred to hereinafter as fabrication process (FP) images); ¶ 36 where it teaches FPEI system is configured to receive FP input data, FP input data can include data (and/or derivatives thereof and/or metadata associated therewith) produced by the examination tools; FP input data can include images (e.g., captured images, images derived from the captured images,) and associated numeric data (e.g., metadata, hand-crafted attributes, etc..); ¶ 39 where it teaches the image data can received and processed together with metada (e.g., pixel size, text description of defect type..); ¶ 63 where it teaches the FP sample can comprise a group of images related to the defect to be classified; FP sample can further comprise metadata (e.g., imaging conditions, pixel-size, engineered attributes (e.g., defect size, orientation, background segment, etc..)); and convolutional-neural-network (CNN) circuitry, which, in operation, generates a defect classification associated with the WDM (See fig. 1: 112 & ¶ 28 where it teaches a Deep Neural Network (DNN) module configured to enable data processing using DNN for outputting application-related data based on the FP input data; ¶ 29 where it teaches the layers can be organized in accordance with CNN architecture; ¶ 40 where it teaches FPEI system can send the results (e.g., instruction-related data) to any of the examination tools, store the results (e.g, defect attributes, defect classifications, etc.); ¶ 46 where it teaches defect classification using attributes generated by DNN (defining classes can include modifying and/or updating preexisting class definitions and/or identifying new classes); ¶ 63 the FP sample can comprise a group of images related to the defect to be classified; FP sample can further comprise metadata (e.g., imaging conditions, pixel-size, engineered attributes (e.g., defect size, orientation, background segment, etc..)) based on: the digital image representation of the WDM (See ¶ 27 defect-related information using images obtained during specimen fabrication (referred to hereinafter as fabrication process (FP) images); ¶ 28 where it teaches a Deep Neural Network (DNN) module configured to enable data processing using DNN for outputting application-related data based on the FP input data; ¶ 36 where it teaches FPEI system is configured to receive FP input data, FP input data can include data (and/or derivatives thereof and/or metadata associated therewith) produced by the examination tools; FP input data can include images (e.g., captured images, images derived from the captured images,) and associated numeric data (e.g., metadata, hand-crafted attributes, etc..); ¶ 39 where it teaches the image data can received and processed together with metada (e.g., pixel size, text description of defect type..); ¶ 63 where it teaches the FP sample can comprise a group of images related to the defect to be classified; FP sample can further comprise metadata (e.g., imaging conditions, pixel-size, engineered attributes (e.g., defect size, orientation, background segment, etc..); and a data-driven model associating WDM images with classes of a defined set of classes of wafer defects and generated using a data set of images. (See ¶s 30-33 where it teaches a difference can be determined between the actual output produced by DNN module and the target output associated with the respective training set of data.  The difference can be referred to as an error value.  Training can be determined to be complete when a cost function indicative of the error value is less than a predetermined value; ¶ 46 where it teaches defect classification using attributes generated by DNN (defining classes can include modifying and/or updating preexisting class definitions and/or identifying new classes); ¶ 63 where it teaches the FP sample can comprise a group of images related to the defect to be classified; FP sample can further comprise metadata (e.g., imaging conditions, pixel-size, engineered attributes (e.g., defect size, orientation, background segment, etc..)
But the reference of Shaubi fails to explicitly teach wherein the data set of images includes training images and augmented images generated based on defect pattern orientation types associated with the training images. 
However, the reference of Shaubi does suggest wherein the data set of images includes training images and augmented images generated based on defect pattern orientation types associated with the training images. (See ¶ 53 where it teaches generating the training set can include augmenting the training samples; ¶ 71 where it teaches a “real world” training sample can further comprise numeric data associated with the images as, for example, metadata, hand-crafted attributes (e.g., defect size, orientation..); labels based on feature extracting and analysis; ¶ 73 where it teaches augmented image generator is configured to augment one or more images from a real world training sample; augmentation of an image can be provided by adding noise, blurring, geometric transformation (e.g., rotating, stretching, simulating different angles, cropping, scaling, etc..); table 1; ¶ 84 where it teaches augmented images presenting the respective defects.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Shaubi, in the manner as claimed, for the benefit of optimizing the device. 

Re claim 2, Shaubi discloses wherein the training images are digital image representations of WDMs. (See ¶s 31, 64, 71)

Re claim 3, Shaubi discloses wherein the training images are artificial wafer defect digital images (AWDIs). (See ¶s 31, 64, 71)

Re claim 4, Shaubi discloses wherein the training images are tagged with an indicator of a defect pattern orientation type. (See ¶s 71, 74, 80-81, 99)

Re claim 5, Shaubi discloses wherein the detect pattern orientation type is one of a defined set of defect pattern orientation types. (See ¶s 71, 74, 80-81, 99)

Re claim 7, Shaubi discloses wherein the tags are embedded in pixels of the respective training images. (See ¶s 71, 74, 80-81, 99)

Re claim 8, Shaubi discloses wherein the training images have a first pixel region containing defect patterns and a second pixel region and the tags are embedded in pixels of the second pixel region. (See ¶ 66)
Re claim 9, Shaubi discloses wherein the tags are embedded in comma separated text associated with the respective training images. (See ¶ 39)

Re claim 10, Shaubi discloses wherein the CNN circuitry, in operation, associates, based on the digital image representation of the WDM and the data-driven model, one or more labels and one or more root cause tags with the WDM which are associated with a defect cause. (See ¶s 28, 35, 40, 45-49, 66, 68)

Re claim 11, Shaubi discloses wherein the CNN circuitry includes one or more convolutional layers. (See ¶ 29-30)

Re claim 12, Shaubi discloses wherein, in a training mode of operation, the CNN circuitry: augments the training images by selectively applying transforms to a training image based on the defect pattern orientation types associated with the training image; and generates the data-driven model using the augmented training data set. (See ¶s 31-32, 53)

Re claim 13, Shaubi discloses wherein the augmented training data set includes, for each defined class of the set of classes of wafer defects, a same number N of training images. (See ¶ 31, 63-64)

Claims (14, 22, 29) have been analyzed and rejected w/r to claim 1 above.
Claims (15-21, 23-28, 30-31) have been analyzed and rejected w/r to claims (2-4, 6, 10, 12-13) above.

Claims (6, 17) are rejected under 35 U.S.C. 103 as being unpatentable over Shaubi et al (hereinafter Shaubi)(US Publication 2019/0257767 A1), as applied to claim 1 above, and further in view of Milligan. (US Publication 2018/0330493 A1)
Re claim 6, the reference of Shaubi fails to explicitly teach wherein the defined set of defect pattern orientation types includes a repeater pattern orientation type; a horizontal and vertical pattern orientation type; a mirror pattern orientation type; a specific defect pattern orientation type; and a non-oriented defect pattern orientation type.
However, Milligan does. (See fig. 8 & ¶ 42-52) Milligan discloses and fairly suggests wherein the defined set of defect pattern orientation types includes a repeater pattern orientation type (See fig. 8 where it teaches a repeating dark pattern); a horizontal and vertical pattern orientation type (See fig. 8 where it teaches a horizontal and vertical dark patterns.); a mirror pattern orientation type (See fig. 8 where it teaches a combination of pattern mirroring the systematic and random pattern defects); a specific defect pattern orientation type (See fig. 8 where it teaches a systematic defect pattern); and a non-oriented defect pattern orientation type. (See fig. 8 where it teaches a random defect pattern.)
Therefore, taking the combined teachings of Shaubi & Milligan as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Shaubi, in the manner as claimed and as taught by Milligan, for the benefit of detecting different patterns based on NN. (See ¶ 42)

Claim 17 has been analyzed and rejected w/r to claim 6 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 3, 2022